                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              Case No. 19-cv-62450-BLOOM/Valle

DEREK SAUNDERS,

       Plaintiff,

v.

AMPLUS AIR CONDITIONING
CONTRACTOR, INC., et al.,

      Defendants.
____________________________/

                                              ORDER

       THIS CAUSE is before the Court on Defendants’ Amplus Air Conditioning Contractor,

Inc. and Michael Perez (“Defendants”) Motion to Dismiss, ECF No. [48] (“Motion”). Plaintiff

filed his Response to the Motion, ECF No. [50] (“Response”). The Court has carefully reviewed

the Motion, the Response, the record in this case, the applicable law, and is otherwise fully advised.

For the reasons that follow, the Motion is denied as moot.

       On February 14, 2020, Defendants filed the Motion. The Motion represents that the

Complaint is deficient in certain respects, such as (1) by failing to properly plead an employer-

employee relationship and improperly intermingling claims, (2) failing to state Plaintiff’s title or

work performed, (3) failing to state facts related to interstate commerce, and (4) alleging the

proposed claims in a conclusory fashion. On February 19, 2020, without seeking leave of Court,

Plaintiff filed his First Amended Complaint (“Amended Complaint”), ECF No. [49]. As

represented by Plaintiff, the Amended Complaint was filed in response to the Motion and it now
renders the initial Complaint moot. 1 See ECF No. [50]. The Court agrees that given the new

pleading, the Motion is now moot. Defendants must respond to the Amended Complaint within

the time limits provided in Rule 15(a)(3), Fed. R. Civ. P. The Court separately cautions Plaintiff

that the failure to comply with governing procedural rules will not be well-regarded by the Court,

and if appropriate, may be deemed sufficient cause to dismiss the action.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

             1. The Motion, ECF No. [48] is DENIED AS MOOT;

             2. Defendants shall answer or otherwise respond to the Amended Complaint, ECF No.

                [49], by March 4, 2020.

       DONE AND ORDERED in Chambers at Miami, Florida on February 21, 2020.




                                                        __________________________________
                                                        BETH BLOOM
                                                        UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of Record




1
  The Response acknowledges that the Amended Complaint was filed without first seeking leave
to amend. Plaintiff, therefore, requests in the alternative that it be granted an unstated amount of
additional time to file a motion for leave to the extent the Court disallows the Amended Complaint.
                                                    2
